            Case 3:15-md-02672-CRB Document 5842 Filed 01/28/19 Page 1 of 2



1    Earl P. Underwood, Jr.
     Underwood & Riemer, P.C.
2
     21 South Section Street
3    Fairhope, Alabama 36532
     Phone Number:         251-990-5558
4    Facsimile Number: 251-990-0626
     epunderwood@alalaw.com
5

6

7                              UNITED STATES DISTRICT COURT
8
                            NORTHERN DISTRICT OF CALIFORNIA
9
                                    SAN FRANCISCO DIVISION
10

11
     IN RE: VOLKSWAGEN ‘CLEAN
12   DIESEL’ MARKETING, SALES
     PRACTICES, AND PRODUCTS
13   LIABILITY LITIGATION,
                                                     Case No.: 3:15-MD-02672-CRB
14

15
     Sarah Hyche, Norma Eubanks and Betty
     Weaver.
                                                     Regarding Dist. Cali. Case Nos.:
16
                                                     3:16-cv-4548-CRB; 3:16-cv-6167-CRB; 3:16-
17                                                   cv-06488-CRB; 2:16-CV-223

18                                                   NOTICE OF DISMISSAL AS TO CERTAIN
                                                     PLAINTIFFS
19

20                  NOTICE OF DISMISSAL AS TO CERTAIN PLAINTIFFS

21

22     Now come the above Plaintiffs and hereby dismiss their cases pursuant to FRCP 41(a)(1)(i).

23
                     PLAINTIFFS WHO ARE DISMISSING THEIR CLAIMS
24

25
           1. Sarah Hyche        3:16-cv-4548-CRB
26
           2. Norma Eubanks      3:16-cv-6167-CRB
27
           3. Betty Weaver       3:16-cv-06488-CRB
28
           4. Tony and Annette Threadgill 2:16-CV-223
             Case 3:15-md-02672-CRB Document 5842 Filed 01/28/19 Page 2 of 2



1           DATED: January 28, 2019.
2

3                                           Respectfully Submitted,

4                                           /s/ Earl P. Underwood, Jr.
                                            Earl P. Underwood, Jr.
5
                                            Underwood & Riemer, P.C.
6                                           21 South Section Street
                                            Fairhope, AL 36532
7                                           Telephone:     251-990-5558
                                            Facsimile:     251-990-0626
8
                                            epunderwood@alalaw.com
9                                           Counsel for Plaintiffs

10
                                      CERTIFICATE OF SERVICE
11

12          I hereby certify that on the 28th day of January, 2019 I filed and a copy has been served

13   on all Parties required to be served by electronically filing with the Clerk of the Court in the U.S.
14
     District Court for the Northern District of California, San Francisco Division, by using the
15
     CM/ECF system.
16

17

18                                                 /s/ Earl P. Underwood, Jr.
                                                   Earl P. Underwood, Jr.
19

20

21

22

23

24

25

26

27

28
